Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior of record fails to disclose or to fairly suggest diagnosis support apparatus having  a first inference unit, a second inference using, and a third inference unit , comprising: causing the first inference unit to perform inference concerning a diagnosis using data collected under a first condition, causing the second inference unit to perform inference concerning the diagnosis using the data collected under the first condition and data collected under a second condition different from the first condition, causing the third inference unit to perform inference concerning the diagnosis using the data collected under the second condition; and integrating, using a first weight, a second weight, and a third weight respectively corresponding to the first inference unit, the second inference unit, and the third inference unit, inference results in the performing inference concerning the diagnosis using the data collected under the first condition, the performing inference concerning the diagnosis using the data collected under the first condition and the data collected under the second condition, and the performing inference concerning the diagnosis using the data collected under the second condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456